EXHIBIT 10.2

 

CERIDIAN CORPORATION

2004 LONG-TERM STOCK INCENTIVE PLAN

 


NON-QUALIFIED STOCK OPTION AGREEMENT

(U.S. Employee: Time Based Stock Option)

 

THIS AGREEMENT is entered into and effective as of [GRANT DATE] (the “Date of
Grant”), by and between Ceridian Corporation, a Delaware corporation (the
“Company”), and [NAME] (the “Optionee”).  Any capitalized term used in this
Agreement which is defined in the Plan shall have the meaning as set forth in
the Plan, unless otherwise defined herein.

 

A.                                   The Company has adopted the Ceridian
Corporation 2004 Long-Term Stock Incentive Plan (as may be amended or
supplemented, the “Plan”) authorizing the Compensation and Human Resources
Committee of the Board of Directors of the Company (the “Committee”), to grant
stock options to employees of the Company and its Subsidiaries (as defined in
Section 9 of the Agreement).

 

B.                                     The Company desires to give the Optionee
an inducement to acquire a proprietary interest in the Company and an added
incentive to advance the interests of the Company by granting to the Optionee an
option to purchase shares of common stock of the Company pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 

1.                                       Grant of Option.

 

The Company hereby grants to the Optionee the right, privilege and option (the
“Option”) to purchase [NUMBER OF SHARES] shares (the “Option Shares”) of the
Company’s common stock, $0.01 par value (the “Common Stock”), according to the
terms and subject to the conditions hereinafter set forth and as set forth in
the Plan.  The Option granted hereunder shall not be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2.                                       Option Exercise Price.

 

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $[STRIKE PRICE] (“Option Exercise Price”).

 

3.                                       Duration of Option and Time of
Exercise.

 

3.1                                 Initial Period of Exercisability.  Except as
provided in Sections 3.2 and 3.3 hereof, the Option shall become exercisable
with respect to one-third of the Option Shares on each of the first, second and
third anniversaries of the Date of Grant.  The foregoing rights to exercise the
Option will be cumulative with respect to the Option Shares becoming exercisable
on each such date, but in no event will the Option be exercisable after, and the
Option will become void and expire as to all unexercised Option Shares at, 5:00
p.m. (Minneapolis, Minnesota USA time) on fifth anniversary of the Date of Grant
(the “Time of Option Termination”).

 

1

--------------------------------------------------------------------------------


 

3.2                                 Termination of Employment.

 

(a)                                  Termination Due to Death or Disability.  In
the event the Optionee’s employment with the Company and all Subsidiaries is
terminated by reason of death or Disability (as such term is defined in Section
9 of this Agreement), the Option will become immediately exercisable in full and
remain exercisable until the Time of Option Termination.

 

(b)                                 Termination Due to Retirement.  In the event
the Optionee’s employment with the Company and all Subsidiaries is terminated by
reason of Retirement (as such term is defined in Section 9 of this Agreement)
prior to a Change of Control (as such term is defined in Section 9 of this
Agreement), the Option will continue to become exercisable until the Option is
exercisable in full pursuant to the terms of Section 3.1 of this Agreement as if
the Optionee had not terminated employment.

 

(c)                                  Termination for Reasons Other Than Death,
Disability or Retirement.  In the event that the Optionee’s employment with the
Company and all Subsidiaries is terminated for any reason other than death,
Disability or Retirement, or the Optionee is in the employ of a Subsidiary and
the Subsidiary ceases to be a Subsidiary of the Company (unless the Optionee
continues in the employ of the Company or another Subsidiary), all rights of the
Optionee under the Plan and this Agreement will immediately terminate without
notice of any kind, and the Option will no longer be exercisable; provided,
however, that, if such termination is due to any reason other than termination
by the Company or any Subsidiary for Cause (as defined in Section 9 of this
Agreement) prior to a Change of Control, the Option will remain exercisable to
the extent exercisable as of such termination for a period of three months after
such termination (but in no event after the Time of Option Termination).

 

3.3                                 Impact of Change of Control.  If a Change of
Control occurs, the Option will become immediately exercisable in full and will,
notwithstanding the provisions of Section 3.2 hereof, remain exercisable until
the Time of Option Termination, regardless of whether the Optionee remains in
the employ of the Company or any Subsidiary.   In addition, if a Change of
Control occurs, the Committee, in its sole discretion and without the consent of
the Optionee, may determine that the Optionee will receive, with respect to some
or all of the Option (and in satisfaction of the applicable portion of the
Option), as of the effective date of any such Change of Control, cash in an
amount equal to the excess of the Fair Market Value of the applicable Option
Shares immediately prior to the effective date of such Change of Control over
the Option Exercise Price per share of the Option.

 

4.                                       Manner of Option Exercise.

 

4.1                                 Notice.  This Option may be exercised by the
Optionee in whole or in part from time to time, subject to the conditions
contained in the Plan and in this Agreement, by delivery, in person, by
facsimile or electronic transmission or through the mail, to the Company at its
principal executive office in Minneapolis, Minnesota USA (Attention:  Corporate
Treasury), of a written notice of exercise.  Such notice must be in a form
satisfactory to the Committee, must identify the Option, must specify the number
of Option Shares with respect to which the Option is being exercised, and must
be signed by the person or persons so exercising the Option.  Such

 

2

--------------------------------------------------------------------------------


 

notice must be accompanied by payment in full of the total exercise price and
any applicable taxes for the Option Shares to be purchased.  In the event that
the Option is being exercised, as provided by the Plan and Section 5.3 of this
Agreement, by any person or persons other than the Optionee, the notice must be
accompanied by appropriate proof of right of such person or persons to exercise
the Option.  If the Optionee retains the Option Shares purchased, as soon as
practicable after the effective exercise of the Option, the Optionee will be
recorded on the stock transfer books of the Company as the owner of the Option
Shares purchased, and the Company will deliver to the Optionee one or more duly
issued stock certificates evidencing such ownership.

 

4.2                                 Payment.  At the time of exercise of the
Option, the Optionee must pay the total exercise price of the Option Shares to
be purchased entirely in cash (including a check, bank draft or money order,
payable to the order of the Company); provided, however, that the Committee, in
its sole discretion and upon terms and conditions established by the Committee,
may allow such payment to be made, in whole or in part, by tender of a Broker
Exercise Notice or Previously Acquired Shares (as such terms are defined in
Section 9 of this Agreement), or by a combination of such methods.  In the event
the Optionee is permitted to pay the total purchase price of the Option in whole
or in part with Previously Acquired Shares, the value of such shares will be
equal to their Fair Market Value on the date of exercise of the Option.  The
delivery of any shares already owned by the Optionee may be made through
delivery of a written attestation of ownership if permitted by the Committee.

 

5.                                       Rights and Restrictions of Optionee;
Transferability.

 

5.1                                 Employment.  Nothing in this Agreement will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time, nor confer upon the
Optionee any right to continue in the employ of the Company or any Subsidiary at
any particular position or rate of pay or for any particular period of time.

 

5.2                                 Rights as a Stockholder.  The Optionee will
have no rights as a stockholder unless and until all conditions to the effective
exercise of the Option (including, without limitation, the conditions set forth
in Sections 4 and 6 of this Agreement) have been satisfied and the Optionee has
become the holder of record of such shares.  No adjustment will be made for
dividends or distributions with respect to the Option Shares as to which there
is a record date preceding the date the Optionee becomes the holder of record of
such Option Shares, except as may otherwise be provided in the Plan or
determined by the Committee in its sole discretion.

 

5.3                                 Restrictions on Transfer.  Except as
otherwise provided by the Committee, neither the Option nor any rights under the
Option shall be transferable by the Optionee other than by will or by the laws
of descent and distribution.  The Committee may establish procedures as it deems
appropriate for the Optionee to designate a Person or Persons, as beneficiary or
beneficiaries, to exercise the rights of the Optionee and receive any property
distributable with respect to the Option in the event of the Optionee’s death. 
The Option shall be exercisable during the Optionee’s lifetime only by the
Optionee or, if permissible under applicable law, by the Optionee’s guardian or
legal representative.  Neither the Option nor any right under any the Option may
be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.

 

3

--------------------------------------------------------------------------------


 

5.4                                 Restrictions Regarding Employment.

 

(a)                                  The Optionee agrees that he or she will not
take any Adverse Actions (as defined below) against the Company or any
Subsidiary at any time during the period that the Option is or may yet become
exercisable in whole or in part or at any time before one year following the
Optionee’s termination of employment with the Company or any Subsidiary,
whichever is later (the “Restricted Period”).  The Optionee acknowledges that
damages which may arise from a breach of this Section 5.4 may be impossible to
ascertain or prove with certainty.  Notwithstanding anything in this Agreement
or the Plan to the contrary, in the event that the Company determines in its
sole discretion that the Optionee has taken Adverse Actions against the Company
or any Subsidiary at any time during the Restricted Period, in addition to other
legal remedies which may be available, (i) the Company will be entitled to an
immediate injunction from a court of competent jurisdiction to end such Adverse
Action, without further proof of damage, (ii) the Committee will have the
authority in its sole discretion to terminate immediately all rights of the
Optionee under the Plan and this Agreement without notice of any kind, and (iii)
the Committee will have the authority in its sole discretion to rescind the
exercise of all or any portion of the Option to the extent that such exercise
occurred within six months prior to the date the Optionee first commences any
such Adverse Actions and require the Optionee to disgorge any profits (however
defined by the Committee) realized by the Optionee relating to such exercised
portion of the Option or any Option Shares issued or issuable upon such
exercise.  Such disgorged profits paid to the Company must be made in cash
(including check, bank draft or money order) or, with the Committee’s consent,
shares of Common Stock with a Fair Market Value on the date of payment equal to
the amount of such payment.  The Company will be entitled to withhold and deduct
from future wages of the Optionee (or from other amounts that may be due and
owing to the Optionee from the Company or a Subsidiary) or make other
arrangements for the collection of all amounts necessary to satisfy such payment
obligation.

 

(b)                                 For purposes of this Agreement, an “Adverse
Action” will mean any of the following:  (i) failing to adhere to the Company’s
Code of Conduct; (ii) engaging in any commercial activity in competition with
the business conducted by the Company or any Subsidiary as conducted during the
Restricted Period; (iii) diverting or attempting to divert from the Company or
any Subsidiary any business of any kind, including, without limitation,
interference with any business relationships with suppliers, customers,
licensees, licensors, clients or contractors; (iv) participating in the
ownership, operation or control of, being employed by, or connected in any
manner with any person or entity which solicits, offers or provides any services
or products similar to those which the Company or any Subsidiary offers to its
customers or prospective customers; (v) making, or causing or attempting to
cause any other person or entity to make, any statement, either written or oral,
or conveying any information about the Company or any Subsidiary that is
disparaging or that in any way reflects negatively on the Company or any
Subsidiary; or (vi) engaging in any other activity that is hostile, contrary or
harmful to the interests of the Company or any Subsidiary, including, without
limitation, influencing or advising any person who is employed by or in the
service of the Company or any Subsidiary to leave such employment or service to
compete with the Company or any Subsidiary or to

 

4

--------------------------------------------------------------------------------


 

enter into the employment or service of any actual or prospective competitor of
the Company or any Subsidiary, influencing or advising any competitor of the
Company or any Subsidiary to employ to otherwise engage the services of any
person who is employed by or in the service of the Company or any Subsidiary, or
improperly disclosing or otherwise misusing any trade secrets or confidential
information regarding the Company or any Subsidiary.

 

(c)                                  Should any provision of this Section 5.4 of
the Agreement be held invalid or illegal, such illegality shall not invalidate
the whole of this Section 5.4 of the Agreement, but, rather, the Agreement shall
be construed as if it did not contain the illegal part or narrowed to permit its
enforcement, and the rights and obligations of the parties shall be construed
and enforced accordingly.  In furtherance of and not in limitation of the
foregoing, the Optionee expressly agrees that should the duration of or
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid or enforceable under applicable
law, then such provision shall be construed to cover only that duration, extent
or activities that may validly or enforceably be covered.  The Optionee
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement shall be construed in a manner that renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable law.  This Section 5.4 of the Agreement does not
replace and is in addition to any other agreements the Optionee may have with
the Company or any of its Subsidiaries on the matters addressed herein.  This
Section 5.4 shall not apply to any termination that occurs on or following a
Change of Control.

 

6.                                       Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and the Optionee may not sell, assign, transfer
or otherwise dispose of, any Option Shares, unless (a) there is in effect with
respect to the Option Shares a registration statement under the Securities Act
of 1933, as amended, and any applicable state or foreign securities laws or an
exemption from such registration, (b) the Option Shares have been admitted for
trading on the New York Stock Exchange or any other securities exchange or the
National Association of Securities Dealers, Inc. that are applicable to the
Company, and (c) there has been obtained any other consent, approval or permit
from any other regulatory body which the Committee, in its sole discretion,
deems necessary or advisable.  The Company may condition such issuance, sale or
transfer upon the receipt of any representations or agreements from the parties
involved, and the placement of any legends on certificates representing Option
Shares, as may be deemed necessary or advisable by the Company in order to
comply with such securities law or other restrictions.

 

7.                                       Withholding Taxes.

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of the Optionee, are withheld or collected from the Optionee.  In
order to assist the Optionee in paying all or a portion of the applicable taxes
to be withheld or collected upon exercise of the Option, the Committee, in its
discretion and subject to such

 

5

--------------------------------------------------------------------------------


 

additional terms and conditions as it may adopt, may permit the Optionee to
satisfy such tax obligation by using Previously Acquired Shares with a Fair
Market Value equal to the amount of such taxes.  If permitted by the Committee,
the Optionee must elect to use Previously Acquired Shares on or before the date
that the amount of tax to be withheld is determined.

 

8.                                       Adjustments.

 

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company or other similar corporate transaction or event
affects the Common Stock such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Common Stock (or other securities or other property)
subject to the Option and (ii) the Option Exercise Price.

 

9.                                       Certain Definitions.

 

For purposes of this Agreement, the following additional definitions will apply:

 

(a)                                  “Broker Exercise Notice” means a written
notice pursuant to which Optionee, upon exercise of an Option, irrevocably
instructs a broker or dealer to sell a sufficient number of shares or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option and/or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver stock certificates to be issued upon
such exercise directly to such broker or dealer.

 

(b)                                 “Cause”  will have the meaning set forth in
any employment or other agreement or policy applicable to the Optionee or, if no
such agreement or policy exists, will mean (i) failure to adhere to the
Company’s Code of Conduct, (ii) dishonesty, fraud, misrepresentation, theft,
embezzlement or injury or attempted injury, in each case related to the Company
or any Subsidiary, (iii) any unlawful or criminal activity of a serious nature,
(iv) any breach of duty, habitual neglect of duty or unreasonable job
performance, or (v) any material breach of any employment, service,
confidentiality or noncompete agreement entered into with the Company or any
Subsidiary.

 

(c)                                  “Change of Control” shall mean the first of
the following events to occur:

 

(i)             there is consummated a merger or consolidation to which the
Company  or any direct or indirect subsidiary of the Company  is a party if the
merger or consolidation would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) less than 60% of the
combined voting power of the securities of

 

6

--------------------------------------------------------------------------------


 

the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; or

 

(ii)          the direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) in the aggregate of securities
of the Company representing 20% or more of the total combined voting power of
the Company’s then issued and outstanding securities is acquired by any person
or entity or group of associated persons or entities acting in concert;
provided, however, that for purposes hereof, the following acquisitions shall
not constitute a Change of Control: (1) any acquisition by the Company or any of
its subsidiaries, (2) any acquisition directly from the Company or any of its
subsidiaries, (3) any acquisition by any employee benefit plan (or related trust
or fiduciary) sponsored or maintained by the Company or any corporation
controlled by the Company, (4) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities, (5) any
acquisition by a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, (6) any acquisition in connection with which, pursuant to Rule
13d-1 promulgated pursuant to the Exchange Act, the individual, entity or group
is permitted to, and actually does, report its beneficial ownership on Schedule
13G (or any successor Schedule); provided that, if any such individual, entity
or group subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor Schedule), then, for purposes of
this paragraph, such individual, entity or group shall be deemed to have first
acquired, on the first date on which such individual, entity or group becomes
required to or does so report, beneficial ownership of all of the voting
securities of the Company beneficially owned by it on such date, and (7) any
acquisition in connection with a merger or consolidation which, pursuant to
paragraph (c)(i) above, does not constitute a Change of Control; or

 

(iii)       there is consummated a transaction contemplated by an agreement for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; or

 

(iv)      the stockholders of the Company approve any plan or proposal for the
liquidation of the Company; or

 

(v)         a change in the composition of the Board such that the “Continuity
Directors” cease for any reason to constitute at least a majority of the Board. 
For purposes of this clause, “Continuity Directors” means those members of the
Board who either (i) were directors on January 29, 2002, or (ii) were elected
by, or on the nomination or recommendation of, at least a two-thirds (2/3)
majority of

 

7

--------------------------------------------------------------------------------


the then-existing Board (other than a director whose initial assumption of
office was in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company); or

 

(vi)      such other event or transaction as the Board shall determine
constitutes a Change of Control.

 

(d)                                 “Disability” means the disability of the
Optionee such as would entitle the Optionee to receive disability income
benefits pursuant to the long-term disability plan of the Company or Subsidiary
then covering the Optionee or, if no such plan exists or is applicable to the
Optionee, the permanent and total disability of the Optionee within the meaning
of Section 22(e)(3) of the Code.

 

(e)                                  “Previously Acquired Shares” means shares
of Common Stock that are already owned by the Optionee or that are to be issued
upon the exercise of the Option.

 

(f)                                    “Retirement” means the termination (other
than for Cause or by reason of death or Disability) of the Optionee’s employment
or other service on or after the date on which the Optionee had attained the age
of 55 and had completed 10 years of continuous service to the Company or any
Subsidiary (such period of service to be determined in accordance with the
service policy or practices of the Company or Subsidiary for which the Optionee
was employed).

 

(g)                                 “Subsidiary” means (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company or (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

10.                                 Subject to Plan.

 

The Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan. 
The terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Optionee, by execution of this Agreement, acknowledges having
received a copy of the Plan.  The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan.  In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

11.                                 Miscellaneous.

 

11.1                           Binding Effect.  This Agreement will be binding
upon the heirs, executors, administrators and successors of the parties to this
Agreement.

 

11.2                           Governing Law.  The validity, construction,
interpretation, administration and effect of this Agreement will be governed by
and construed exclusively in accordance with the laws of the State of Delaware,
without regard to its conflicts of law principles.

 

11.3                           Entire Agreement.  This Agreement and the Plan
set forth the entire agreement and understanding of the parties to this
Agreement with respect to the grant and exercise of the Option and the
administration of the Plan and supersede all prior agreements, arrangements,
plans

 

8

--------------------------------------------------------------------------------


 

and understandings relating to the grant and exercise of the Option and the
administration of the Plan.

 

11.4                           Amendment and Waiver.  Other than as provided in
the Plan, this Agreement may be amended, waived, modified or canceled only by a
written instrument executed by the parties to this Agreement or, in the case of
a waiver, by the party waiving compliance.

 

[The Remainder of This Page Left Intentionally Blank]

 

9

--------------------------------------------------------------------------------


 

In Witness Whereof, you and Ceridian Corporation have executed this Agreement as
of the Date of Grant.

 

CERIDIAN CORPORATION

 

OPTIONEE

 

 

 

 

 

 

By

 

 

 

 

 

[NAME]

Its

 

 

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Number

 

 

Version:  2/17/2006

 

10

--------------------------------------------------------------------------------